OPINION ON REHEARING.
Beck, J.
3. — : — : evidence: presumption. A rehearing was granted in this case at a prior term upon a petition, wherein the appellant complains that opinion is based upon a misunderstanding of the record and that upon the pleadings and evidence in the case, the court below erroneously found that the interest of the appellant is junior and inferior to the mortgage of plaintiff. A brief statement will serve to disclose the condition of the record upon which the case is tried here, and will be sufficient answer to appellant’s objection to the foregoing opinion. A mortgage is attached as an exhibit to the plaintiff’s petition wherein the date of the execution and acknowledgement is blank, but no question is raised by the pleadings in relation to the condition of the exhibit. The record recites that upon the trial plaintiff introduced his evidence as against the mortgagor. It is not shown that appellant introduced any testimony to support his claim of priority or other'matters alleged in his answer. It is recited in the decree that the court upon an inspection of the pleadings between plaintiff and appellant, found therefrom, that the latter’s interest is junior to the former’s mortgage. The record does not show further than as above stated what evidence was introduced by the parties.
We wili presume in favor of the court’s findings that law*563ful evidence authorizing the decree was introduced and considered by the court. We will, therefore, presume that the, original mortgage with other proof was introduced in evidence. Because the copy of the mortgage attached to the pleadings contained the blanks above stated we will not presume the mortgage itself was in the same condition, but will rather presume that it did not contain the blanks but that in every respect it supported the court’s findings. The mortgage having been introduced in evidence to support plaintiff’s action against the mortgagor it was not necessary for plaintiff to introduce it again upon the issue between her and appellant; it would be regarded as in evidence upon those issues. This being the condition of the case, and the appellant failing to introduce any evidence but submitting the case upon his pleadings, the court was authorized to consider the mortgage already in evidence in connection with the pleadings. We are required in support of the findings of the court below to presume that the mortgage before the court and other evidence introduced by plaintiff were sufficient to authorize the decree rendered in the case declaring appellant’s interest junior to the plaintiff’s mortgage. These views support the decree of the court below, and demand that we adhere to our former opinion affirming the decree of the District Court.